Citation Nr: 0308200	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  93-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Service connection for right ankle sprain.  

2.  Evaluation of lumbosacral strain, currently rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




NTRODUCTION

The veteran had active service from June 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1991 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claims.  The veteran's back 
claim was granted in March 1997 with an evaluation of 10 
percent.  This was increased to 20 percent in July 1999.  The 
matter was remanded by the Board in December 1994 and March 
1999, and is now again before the Board for disposition.  


FINDINGS OF FACT

1.  The veteran does not have a right ankle disability which 
is related to service.

2. The veteran's service-connected low back condition is 
manifested by subjective complaints of pain, muscle spasm, 
and no more than slight limitation of motion of the lumbar 
spine.   


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not 
warranted. 38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2002).
  
2.  The criteria for an initial rating in excess of 20 
percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  This was 
accomplished here.  For example, beginning with the statement 
of the case (SOC), the RO informed the veteran of what was 
necessary to establish a claim for service connection.  
Furthermore, supplemental statements of the case (SSOC's), 
issued in July 1999 and December 2002, informed the veteran 
of what was needed in order to warrant a rating in excess of 
20 percent for his service-connected lumbosacral strain.      

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the appellant 
has not referenced any evidence not yet obtained that might 
aid his claim or that might be pertinent to the basis for the 
denial of this claim.  The supplemental statement of the case 
(SSOC), issued in December 2002, informed him that, provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claim, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
The RO requested that the veteran furnish VA with the names 
and addresses of places where he received treatment for his 
low back and right ankle, including completed VA Form 21-
4142's, by letter in January 1995 and in the SSOC issued in 
December 2002.  Additionally, the directives of the Board 
remands in December 1994 and March 1999 have been met.  Given 
the foregoing, the Board finds that VA has complied with its 
duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection

The veteran is claiming that he is entitled to service 
connection for residuals of a right ankle sprain.  

The medical evidence includes service medical records 
(SMR's), treatment records from Northport VA Medical Center, 
VA examination reports, and the veteran's written statements.  
Although the veteran indicated that he had seen private 
physicians for treatment by a statement dated in December 
1994, he stated that he could not remember the names of the 
doctors.  Additionally, by statement dated in February 1995, 
the veteran stated that he had visited a doctor close to his 
home following discharge, but that he believed that the 
doctor had died and that he did not have any records 
pertaining to these treatments.      

SMR's show that the veteran was seen in October 1959 
complaining that he had sprained his right ankle while 
playing basketball.  The veteran's separation examination 
report, dated in May 1960, was negative for any abnormalities 
of the feet or ankles.

VA treatment records from April 1992 noted that the veteran 
had been experiencing swelling of his ankles.  A report from 
July 1995 noted that he was experiencing pain in his upper 
right posterior ankle and notes from August 1995 showed that 
the veteran was complaining of right ankle pain and was 
limping.  Notes from August 1996 showed that the veteran had 
a full range of motion in his toes, feet, and ankles.    

A January 1997 VA examination report showed no evidence of 
any swelling, redness, increased temperature, or instability.  
There was no medial lateral joint line tenderness.  
Dorsiflexion was 10 degrees and plantar flexion was 40 
degrees.  He was diagnosed with status post right ankle 
sprain.  The examiner indicated that, in his opinion, that 
the veteran's complaints of his right ankle did not appear to 
be related to service.  

A report from February 1997, related to a total knee 
replacement that occurred on January 29, 1997, it was noted 
that the veteran's right lower extremity with ankle range of 
motion was within normal limits.  Notes from October 1997 
reported limited ankle dorsiflexion bilaterally.  

A November 2002 examination report noted that the veteran's 
ankle reflexes were sluggish in spite of being tested by 
reinforcement.  The veteran was able to stand on his tiptoes 
and take steps and stand on his heels and balance himself 
without any problems or significant pain.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A veteran 
may also be granted service connection for arthritis of the 
right ankle, although not otherwise established as incurred 
in service, if such condition is manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2002).  However, there is no evidence in this case 
that the veteran had arthritis of the right ankle in service 
or that it was manifested within one year of his discharge.

Where chronicity of a disease is not shown in service (as in 
this case), service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b) (2002).  Yet the evidence does not reflect 
evidence of a continuity of symptoms between any current 
right ankle condition and the October 1959 sprain.

There is no competent evidence anywhere in the record that 
the appellant's current right ankle condition is related to 
his active service.  As stated previously, the appellant's 
separation examination report from 1960 was negative for any 
foot or ankle abnormalities.  The only competent medical 
opinion of record is that which is contained in the January 
1997 VA examination report.  The examiner diagnosed the 
veteran with status post right ankle sprain, however, he 
indicated that it was his opinion that the veteran's 
complaints regarding his right ankle were not related to any 
condition incurred in or aggravated by service.  In addition, 
the treatment records from Northport do not include any 
complaints or treatment of his right ankle until 1992, more 
than forty years after separation from service.  This lengthy 
period without treatment weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the veteran's written testimony 
submitted in support of the veteran's arguments that he has a 
right ankle condition that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for a right ankle 
condition must be denied.    

In sum, the preponderance of the evidence is against finding 
that the veteran has a current right ankle disability which 
was incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  When the 
preponderance of evidence is against a claim, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a low back condition.  In such a case it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  After reviewing the evidence, 
the Board is satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  

By rating decision in March 1991, the RO denied service 
connection for the veteran's low back condition and the 
veteran appealed.  In March 1997, the RO readjudicated the 
claim and determined that service connection was warranted 
for his low back condition, and assigned a 10 percent rating 
with an effective date of November 21, 1990 (the date of the 
veteran's claim).  The veteran disagreed with the 10 percent 
assignment and in July 1999, the claim was evaluated by the 
RO and his low back disability was assigned a 20 percent 
rating, also effective November 21, 1990.  Accordingly, the 
issue is whether a rating in excess of 20 percent is 
warranted for the period from November 21, 1990 to the 
present.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2002).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2002).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2002).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes (DC's) are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran is currently assigned a 20 percent evaluation 
under DC 5295, for lumbosacral strain.  Under DC 5295, a 20 
percent rating is warranted for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is in order when the 
condition is severe with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

However, the veteran's disability may be rated under other 
diagnostic criteria, if the particular facts of the case so 
warrant.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Diagnostic Code 5292 provides for a 20 percent rating for 
moderate limitation of motion of the lumbosacral spine and 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

SMR's dated in February 1959 show that he was diagnosed with 
a lower back strain May 1960 noted that the veteran had a 
history of back strains.  It was noted that he experienced 
pain on the left side, including occasional pain in the 
thigh, but without radiation.  Muscle spasms and tenderness 
were noted.  The impression was paravertebral muscular 
strain.  Another report from that month noted that he had 
been experiencing low back pain for the prior two days since 
playing softball.  He was listed as having moderate bilateral 
paralumbar spasms with no real tenderness.  The examiner 
stated that he probably had a L-5 sprain.     

VA treatment records from 1991 show the veteran as having 
degenerative disc disease of the lumbar spine.  There were 
numerous references to his low back condition in the VA 
treatment records.  Notes from December 1996 stated that he 
was experiencing radiating pain into the right thigh and 
calf.  The lower back had some flattening of the lordosis.  
There was no tenderness on palpation and no spasms in the 
paraspinals.  Slight limitation of motion was noted when the 
veteran moved into forward flexion.  It was noted that the 
veteran exhibited a full resolution of symptoms and that VA 
would have him attend several sessions to instruct on 
abdominal-lumbar flexibility and strengthening program and 
use of proper body mechanics.  Notes from January 1997 show 
that the veteran underwent physical therapy and reported that 
he intermittently experienced lumbar pain and spasm and that 
there was a slight limitation on forward flexion.  The 
examiner stated that the veteran was doing well and was to be 
discontinued from the physical therapy program.  Notes from 
April 1997 reported mild spasms in the lumbar paraspinals on 
palpation.  Again, slight limitation on forward flexion was 
noted.   

The May 1996 VA examination report noted that the veteran 
reported that he injured his back while on active duty in 
1958, although he could not recall how.  He was reported to 
have continued having intermittent episodes of pain, but that 
the pain was limited to his back and that there was no 
radiation.  Nor was there numbness or tingling.  The pain in 
his back was noted to increase on cough or sneeze during an 
acute episode.  It was stated that he had not had any 
specific treatment for his back.  It was also noted that he 
had arthritis in his spine.  

Upon examination, it was stated that his pelvis was level and 
his spine was straight and that motion of his lumbosacral 
spine was "nil".  There was no tenderness to palpation over 
the lumbosacral spine or sciatic notches and there was a full 
range of motion of toes, feet, and ankles.  Lumbosacral spine 
films from May 1996 showed marked narrowing at L4/5 and L5/S1 
disc spaces.  There was marked degenerative joint disease at 
both levels with marked narrowing of the intervertebral 
foramina secondary to osteophyte formation.  There was mild 
narrowing of both hip joint spaces.  He was diagnosed with 
osteoarthritis and degenerative disc disease of the 
lumbosacral spine.

The January 1997 examination report noted that the veteran 
was undergoing physical therapy and treatment with a 
chiropractor.  Upon examination, the veteran was reported to 
be in no acute distress.  He was ambulating with slight 
antalgic gait in the right and was able to get up on his toes 
and heels with no functional disability.  On range of motion 
testing, he had flexion to 90 degrees and extension to 30 
degrees.  Lateral flexion was 30 degrees, as was rotation.  
There was no swelling, redness, increased temperature or 
deformity, although he did have mild tenderness in the 
paralumbar region to deep palpation.  There was no muscle 
spasm.  He denied discomfort with percussion over the spinous 
processes or costovertebral angles bilaterally.  Flip, 
Lasegue, Clonus, and Babinski signs were negative.  There was 
no motor or sensory deficit.  Deep tendon reflexes were 
diminished but equal bilaterally.  X-rays of the lumbosacral 
spine were reported to demonstrate severe degenerative joint 
disease.  He was diagnosed with post-traumatic degenerative 
joint disease of the lumbosacral spine and chronic 
lumbosacral sprain.  

In a statement dated in September 1999 the veteran stated 
that he experienced severe pain in bending forward and in 
turning his torso and that he had been issued a back brace 
and a TENS machine.  

A November 2002 VA examination report was conducted in which 
the examiner noted that the veteran's records which were 
available at the VA Medical Center were reviewed, but that 
the C-file was not available for review.  It was noted that 
although he had undergone treatment encompassing anti-
inflammatory medications and physical therapy, he was not on 
any medication for the lumbosacral spine at the time of the 
examination.  Furthermore, he was not receiving any treatment 
for his low back condition.  It was reported that his pain 
was off and on with difficulty in standing and sitting or 
walking for a long time.  

Upon physical examination, it was noted that he walked with a 
tandem gait without showing any signs of limping or signs of 
antalgic gait from the waiting room to the examination room.  
There were no signs of any deformity, scars, or curvature 
abnormalities such as scoliosis.  Nor was there any evidence 
on palpation of any significant tenderness or pain in the 
lumbosacral spine or gluteal area or in the sacroiliac joint.  
There was no paraspinal muscle spasm.  Upon range of motion 
testing, the veteran had 70 degrees of flexion.  He 
complained of no pain, but of stiffness and a pulling 
sensation.  Extension was 30 degrees and lateral flexion was 
40 degrees bilaterally.  Rotation of the upper trunk with the 
pelvis stable was 55 degrees bilaterally without any 
significant pain.  Lying down, straight leg raising was 70 
degrees on both sides with ease without any radiculitis or 
shooting pain along the sciatic nerve.  Lasegue's test was 
negative and there was no motor or sensory dysfunction.  X-
rays showed extensive degeneration of the L4/5 disc and L5/S1 
disc space with complete obliteration of these disc spaces 
with osteophyte formation and bridging anteriorly of the 
vertebral bodies.  There was no spondylolysis or 
spondylolisthesis.  The diagnosis was degenerative disc 
disease of the lumbosacral spine with disc degeneration of 
L4/5 and L5-S1 levels without neurological problems.           

The evidence does not warrant a rating in excess of 20 
percent for the veteran's low back condition.  While there 
have been notations suggesting muscle spasm (thus minimally 
meeting the criteria for 20 percent), there is no suggestion 
in the medical evidence that the veteran has any listing of 
his spine, positive Goldthwaite's sign, or marked limitation 
of forward bending in standing position.  The Board 
acknowledges that the veteran has been diagnosed with 
osteoarthritis and degenerative disc disease.  However, just 
one medical report (dated in January 1997) noted a rather 
slight limitation of 30 degrees of lateral motion.  Indeed, 
the November 2002 VA examination report noted lateral motion 
of 40 degrees bilaterally.  Additionally, while the veteran 
does have marked narrowing of the L4/5 and L5/S1 disc spaces, 
no abnormal mobility on forced motion has been noted in 
conjunction with this finding.  

Thus, the Board finds that the veteran's overall 
symptomatology is not productive of severe lumbosacral strain 
such as to warrant a 40 percent rating under Diagnostic Code 
5295.  On the contrary, the veteran's disability picture more 
nearly approximates the criteria for a 20 percent rating.  38 
C.F.R. § 4.7 (2002).  Accordingly, the Board finds that the 
assignment of a rating in excess of 20 percent under 
Diagnostic Code 5295 is not warranted.  

The veteran has contended that he experiences severe pain in 
bending forward and turning his torso.  He further asserts 
that he has pain off and on with difficulty standing, 
sitting, or walking for a long period of time.  The veteran's 
complaints of pain are considered in conjunction with the 
criteria of Diagnostic Code 5292, which allows for the 
assignment of disability evaluations based on limitation of 
motion.  In contrast to these subjective descriptions of his 
back disability, physical examinations have demonstrated from 
normal to no more than slight limitation of motion of the 
lumbar spine.  In this regard, the Board notes the May 1996 
VA examination report in which the examiner reported that the 
veteran had no motion of his lumbosacral spine.  However, 
this report is wholly out of line with all of the other 
evidence of record, including VA examination reports and VA 
treatment records.  For example, notes from December 1996, 
January 1997, and April 1997 noted only that there was slight 
limitation of motion on forward flexion.  A VA examination 
report from January 1997 reported flexion to 90 degrees and 
extension to 30 degrees.  Lateral motion and rotation were to 
30 degrees.  A VA examination report from November 2002 
listed flexion to 70 degrees, extension to 30 degrees, 
lateral motion was 40 degrees bilaterally, and rotation with 
the pelvis stable of the upper trunk was 55 degrees 
bilaterally.  Thus, when viewing the evidence as a whole, 
there is no objective basis to support the conclusion that 
the veteran has more than moderate limitation of motion of 
the lumbar spine so as to warrant the assignment of a 40 
percent evaluation.  In fact, as noted above, there is no 
indication of more than slight limitation of motion on 
flexion.  

Furthermore, there is no objective evidence to show that low 
back pain, to include on use or during flare-ups, weakness, 
fatigue, or incoordination, results in any appreciable 
increased functional impairment that would support a rating 
in excess of 20 percent under Code 5292.  Although the 
veteran asserts that he has pain in his lower back, there is 
no objective evidence of pain on motion.  The Board points 
out that the United States Court of Appeals for Veterans 
Claims (hereinafter the CAVC) has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims.  See 
DeLuca, supra.  The CAVC held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Board notes that 
although the veteran has been consistent in his complaints of 
lower back pain, the record is devoid of any objective 
evidence regarding any muscle loss, weakened movement, 
incoordination, or pain on motion.  Thus, the Board finds 
that the functional loss and pain associated with the 
veteran's service-connected low back condition is not to the 
extent as to warrant an evaluation higher than 20 percent.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
	
The Board notes that the veteran has been diagnosed with 
degenerative disc disease of the lumbosacral spine.  However, 
the November 2002 VA examination report noted that his 
degenerative disc disease of the lumbosacral spine was not 
accompanied by neurological problems.  Accordingly, 38 C.F.R. 
§ 4.71a, Code 5293 is not applicable.  Osteoarthritis was 
diagnosed following the veteran's May 1996 examination.  
However, osteoarthritis is to be evaluated on the basis of 
limitation of motion of the joints involved, as it is above.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
  
In brief, the veteran's disability picture does not more 
nearly approximate the criteria for a higher disability 
rating.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 
(2002).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 20 percent for his service-
connected lumbar spine disability.  As the preponderance of 
the evidence is against his increased rating claim, the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2002).       




ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to an initial rating in excess of 20 percent for 
a low back condition is denied.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

